Citation Nr: 9932984	
Decision Date: 11/23/99    Archive Date: 12/01/99

DOCKET NO.  98-12 043A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to an increased rating for residuals of a lumbar 
abscess, currently rated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Fetty, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1966 to 
November 1969.

This appeal arises from an April 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut that denied a claim for an increased 
rating for residuals of a lumbar abscess.  The veteran has 
appealed to the Board of Veterans' Appeals (Board) for 
favorable resolution.  

The evidence of record indicates that since the veteran 
submitted his claim for an increased rating for his lumbar 
disability, he has also asserted that he had developed 
symptoms of depression secondary to this disability.  In 
effect, he has stated a claim for service connection for 
depression secondary to a service-connected disability under 
38 C.F.R. § 3.310.  The RO has not had an opportunity to 
address that claim.  This is referred to the RO for 
appropriate action. 


REMAND

As a preliminary matter, the Board finds that the veteran's 
claim for an increased rating is capable of substantiation 
and is therefore well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  A claim that a service-connected 
condition has become more severe is well grounded where the 
claimant asserts that a higher rating is justified due to an 
increase in severity.  See Caffrey v. Brown, 6 Vet. App. 377, 
381 (1994); Proscelle v. Derwinski, 2 Vet. App. 629, 631-32 
(1992).  Because the claim is well grounded, VA has a duty to 
assist the appellant in developing facts pertinent to the 
claim.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.159 
(1999); Murphy v. Derwinski, 1 Vet. App. 78 (1990).

In Proscelle, 2 Vet. App. at 632, the Court of Appeals for 
Veterans Claims stated that where the record is inadequate 
for evaluating the current state of the veteran's service-
connected disability, the duty to assist requires conducting 
a thorough and contemporaneous medical examination, taking 
into account the records of prior medical treatment, so that 
the evaluation of the claimed disability is a fully informed 
one.  See also Olson v. Principi, 3 Vet. App. 480, 482 
(1992).  The Board notes that handling the matter at issue 
prior to full development of the record would violate the 
prejudice safeguard set forth in Bernard v. Brown, 4 Vet. 
App. 384 (1993).  

The most recent VA lumbar spine examination report is dated 
in March 1998.  The report itself contains a page 1 and a 
page 2.  Page 2 indicates that the report is continued on the 
next page; however, no further page or pages are of record.  
In short, the March 1998 VA examination report appears to be 
missing its final page or pages.  

The appealed RO rating decision of April 1998 notes that 
current X-rays showed degenerative changes of the lumbar 
spine.  No current X-ray report is in the claims file.  That 
rating decision also notes other lumbar symptoms such as 
limitation of motion and radicular complaints.  Recent 
magnetic resonance imaging (MRI) of the lumbar spine showed 
focal disk bulge that narrowed the spinal canal.  

The veteran desires that all of the lumbar symptoms be 
considered in rating his service-connected disability.  
Noting that service-connection is in effect for residuals of 
a lumbar abscess, the Board requests that the examiner who 
provided the March 1998 lumbar spine examination (or a 
qualified substitute if that examiner is not available) 
determine which symptoms are related to the service-connected 
disability and which symptoms, if any, are not considered 
part of the service-connected disability. 

The Board notes that under 38 C.F.R. § 4.40 (1999), the 
rating for an orthopedic disorder should reflect functional 
limitation due to pain which is supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant undertaking the motion.  Weakness is also as 
important as limitation of motion, and a part which becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity, or 
the like.  Regarding these considerations, the examiner is 
asked to report whether the service-connected symptoms are 
productive of additional impairment due to flare-ups, 
fatigability, incoordination, pain on movement, and weakness.  
See DeLuca v. Brown, 8 Vet. App. 202, 206-207 (1995).  See 
also 38 C.F.R. §§ 4.45, 4.59 (1999). 

For reasons noted above, the case is remanded to the RO for 
the following development:

1.  After obtaining the necessary 
authorization(s) from the veteran, the RO 
is to request and associate with the 
claims file copies of any relevant 
medical records for his service-connected 
back disability that he has received 
since his March 1998 VA examination.  
Specifically requested are any additional 
portions of the March 1998 VA spine 
examination, including an X-ray report, 
that are not of record.  If such records 
are not available, the RO should clearly 
document that fact in the claims file.

2.  After receiving and associating the 
above-mentioned records, if available, 
with the veteran's claims file, the 
claims file should be returned to the 
March 1998 VA spine examiner (or a 
qualified substitute if that examiner is 
not available).  The claims file and a 
copy of this remand must be made 
available to the examiner for review in 
connection with this REMAND.  The 
examiner is asked to provide an addendum 
acknowledging review of the file, and 
expressing which symptoms are the result 
of the service-connected lumbar 
disability and which symptoms, if any, 
are not the results of the service-
connected disability.  

3.  After determining which symptoms are 
the result of service-connected 
disability, the examiner is asked to 
report whether the service-connected 
symptoms are productive of additional 
impairment due to flare-ups, 
fatigability, incoordination, pain on 
movement, and weakness.  If possible, 
such additional impairment should be 
expressed in degrees of range of motion 
lost due to pain on movement, weakness, 
and etc.  The examiner should also report 
whether any service-connected scar is 
tender or symptomatic in any way.  The 
veteran may be reexamined if necessary.

4.  Following completion of the 
foregoing, the RO should review the 
claims file and ensure that all of the 
above mentioned development has been 
completed in full.  If any development is 
incomplete or deficient in any manner, 
appropriate corrective action is to be 
implemented.

5.  After ensuring that all requested 
development has been completed to the 
extent possible, the RO is to reevaluate 
the veteran's claim on the basis of all 
relevant evidence of record, and in light 
of all applicable statutes, regulations, 
and case law. 

6.  If the determination remains 
unfavorable to the veteran, he and his 
representative should then be provided 
with a supplemental statement of the case 
and afforded the appropriate period of 
time in which to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until he is further informed.  The purpose of this 
REMAND is to obtain further development and ensure due 
process of law.  No inference should be drawn regarding the 
final disposition of the claim as a result of this action.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	J. E. Day
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



